Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 08/01/2018, 07/27/2020 and 09/01/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 4, 6-10, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmans et al. (U.S. PAT. 8,565,505 hereinafter, “Bergmans”).

Consider claim 1, Bergmans teaches a method for a medical imaging system (col. 2, lines 29-33 i.e., a method of acquiring MRI image data), comprising: acquiring, by the medical imaging system, localizer images (survey images) of a subject (abstract, col. 2, line 65 through col. 3, line13 i.e., acquiring survey images, whereby survey images, correspond to localizer images); generating, by a trained neural network system, a graphical prescription using the localizer images (col. 3, line 60 through col. 4 line 4, and lines 41-65 i.e., a trained network neural system comprising a first and a second pattern recognition modules generating geometry planning information (graphical prescription) for the anatomical region of interest); and performing, by the medical imaging system, a scan of the subject according to the graphical prescription (col. 3, line 60 through col. 4 line 4 i.e., acquiring one or more clinical MRI images using the geometry planning).

Consider claim 2, Bergmans further teaches wherein the trained neural network system comprises a trained feature representation neural network and a trained graphical prescription neural network (col. 3, line 60 through col. 4, line 4, and lines 41-65 i.e., a trained network neural system comprising a first and a second pattern recognition modules generating geometry planning information (graphical prescription) for the anatomical region of interest), wherein generating the graphical prescription comprises extracting, by the trained feature representation neural network, features of the localizer images (col. 8, lines 15-28), and generating, by the trained graphical prescription neural network, the graphical prescription using output of the trained feature representation neural network (col. 3, line 60 through col. 4 line 4, and lines 41-65).  

Consider claim 4, Bergmans further teaches wherein the trained neural network system further comprises a trained key frame identification neural network, and the method further comprises identifying, by the trained key frame identification neural network, key frames of the localizer images (col. 3, line 60 through col. 4, line 4).  

Consider claim 6, Bergmans further teaches wherein the trained graphical prescription neural network comprises separate hyper neural networks for generating graphical Page 22 of 26Docket No. 318421-1 prescriptions of axial, sagittal, and coronal planes using two-dimensional localizer images (col. 7, lines 20-34).  

Consider claim 7, Bergmans further teaches wherein the trained graphical prescription neural network consists of one hyper neural network for generating graphical prescriptions of a three-dimensional volume using three-dimensional localizer images (col. 3, line 60 through col. 4 line 4, and lines 41-65).  

Consider claim 8, Bergmans further teaches the method of claim 1, further comprising pre-processing the localizer images to normalize contrast across the localizer images (col. 7, lines 4-19).  

Consider claim 9, Bergmans further teaches wherein the localizer images comprise a three- dimensional localizer image volume, and the method further comprises projecting the three-dimensional localizer image volume into multi-plane two-dimensional localizer images (col. 9, lines 16-41).  

Consider claim 10, Bergmans further teaches wherein the graphical prescription indicates volume coverage and volume orientation of a desired region of interest of the subject (col. 7, lines 4-19), and wherein performing the scan of the subject according to the graphical prescription comprises scanning the desired region of interest of the subject according to the volume coverage and volume orientation indicated by the graphical prescription (col. 2, line 59 through col. 3, line 13 and col. 11 lines 4-14).  

Consider claim 16, Bergmans teaches a medical imaging system (col. 2, lines 29-33 i.e., a method of acquiring MRI image data), comprising: a medical scanning apparatus for scanning a subject (col. 9 lines 16-41); a memory storing a trained neural network system (col. 4, lines 41-52); and a processor communicatively coupled to the medical scanning apparatus and the memory and configured to: control the medical scanning apparatus to acquire localizer images (survey images) of the subject (abstract, col. 2, line 65 through col. 3, line13 i.e., acquiring survey images, whereby survey images, correspond to localizer images); and generate, with the trained neural network system, a graphical prescription using the localizer images (col. 3, line 60 through col. 4 line 4, and lines 41-65 i.e., a trained network neural system comprising a first and a second pattern recognition modules generating geometry planning information (graphical prescription) for the anatomical region of interest), the graphical prescription indicating a volume coverage and orientation for a desired region of interest of the subject (col. 2, line 59 through col. 3, line 13).

Consider claim 19, Bergmans further teaches wherein the processor is further configured to adjust a scan protocol according to the graphical prescription (col. 10, lines 10-27).  

Consider claim 20, Bergmans further teaches wherein the processor is further configured to control the medical scanning apparatus to scan the subject according to the adjusted scan protocol (col. 10, lines 10-27).

Claim Rejections - 35 USC §103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmans in view of Schwing et al. (U.S. PAT. 8,363,918, hereinafter “Schwing”).

Consider claim 3, Bergmans teaches all limitations of claims 1 and 2.
Bergmans does not explicitly show that wherein the trained neural network system further comprises a trained anatomy classification neural network, and the method further comprises generating, by the trained anatomy classification neural network, a classification of anatomy in the localizer images.
In the same field of endeavor, Schwing teaches wherein the trained neural network system further comprises a trained anatomy classification neural network (col. 6, lines 7-37), and the method further comprises generating, by the trained anatomy classification neural network, a classification of anatomy in the localizer images (col. 4 lines 29-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein the trained neural network system further comprises a trained anatomy classification neural network, and the method further comprises generating, by the trained anatomy classification neural network, a classification of anatomy in the localizer images, as taught by Schwing, in order to constrain the search space for landmark detection by exploiting geometric constraints among object pose parameters (i.e., position, orientation, and scale) of multiple 3D anatomical landmarks.

Consider claim 11, Bergmans teaches a method for an imaging system (col. 2, lines 29-33 i.e., a method of acquiring MRI image data), comprising: generating, by a trained graphical prescription neural network, a graphical prescription for imaging the subject (col. 3, line 60 through col. 4 line 4, and lines 41-65 i.e., a trained network neural system comprising a first and a second pattern recognition modules generating geometry planning information (graphical prescription) for the anatomical region of interest).
Bergmans does not explicitly show that classifying, by a trained anatomy classification neural network, an anatomy from localizer images of a subject; determining whether the classified anatomy is a desired anatomy; in response to determining that the classified anatomy is the desired anatomy; and identifying, by a trained key frame identifier neural network, one or more key frames of the localizer images.
In the same field of endeavor, Schwing teaches classifying, by a trained anatomy classification neural network, an anatomy from localizer images of a subject (col. 4 lines 29-55); determining whether the classified anatomy is a desired anatomy (col. 4 lines 29-55); in response to determining that the classified anatomy is the desired anatomy (col. 4 lines 29-55); and identifying, by a trained key frame identifier neural network, one or more key frames of the localizer images (col. 6, lines 7-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, classifying, by a trained anatomy classification neural network, an anatomy from localizer images of a subject; determining whether the classified anatomy is a desired anatomy; in response to determining that the classified anatomy is the desired anatomy; and identifying, by a trained key frame identifier neural network, one or more key frames of the localizer images, as taught by Schwing, in order to constrain the search space for landmark detection by exploiting geometric constraints among object pose parameters (i.e., position, orientation, and scale) of multiple 3D anatomical landmarks.

Consider claim 13, Bergmans further teaches wherein the localizer images are magnetic resonance (MR) localizers and the graphical prescription is for MR scan (col. 3, line 60 through col. 4 line 4).  

Consider claim 14, Bergmans further teaches wherein the localizer images are two-dimensional, and the trained graphical prescription neural network comprises separate hyper neural networks for generating graphical prescriptions of axial, sagittal, and coronal planes using the two-dimensional localizer images (col. 7, lines 20-34).  

Consider claim 15, Bergmans further teaches wherein the localizer images are three-dimensional, and the trained graphical prescription neural network consists of one hyper neural network for generating graphical prescriptions of a three-dimensional volume using the three-dimensional localizer images (col. 3, line 60 through col. 4 line 4, and lines 41-65).  

Consider claim 17, Bergmans teaches all limitations of claim 16.
Bergmans does not explicitly show that wherein the trained neural network system is configured to automatically classify anatomies and identify key frames within the localizer images.
In the same field of endeavor, Schwing teaches wherein the trained neural network system is configured to automatically classify anatomies and identify key frames within the localizer images (col. 4, lines 29-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein the trained neural network system is configured to automatically classify anatomies and identify key frames within the localizer images, as taught by Schwing, in order to constrain the search space for landmark detection by exploiting geometric constraints among object pose parameters (i.e., position, orientation, and scale) of multiple 3D anatomical landmarks.

6.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmans in view of Dorner (U.S. PAT. 11,176,484).

Consider claim 5, Bergmans teaches all limitations of claims 1 and 2.
Bergmans does not explicitly show that wherein the trained feature representation neural network comprises a convolutional neural network.
In the same field of endeavor, Dorner teaches wherein the trained feature representation neural network comprises a convolutional neural network (col. 20, lines 8-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein the trained feature representation neural network comprises a convolutional neural network, as taught by Dorner, in order to constrain the search space for landmark detection by exploiting geometric constraints among object pose parameters (i.e., position, orientation, and scale) of multiple 3D anatomical landmarks.

Consider claim 12, Bergmans teaches all limitations of claim 11.
Bergmans does not explicitly show that wherein the trained anatomy neural network and the trained key frame identifier neural network share a plurality of convolutional layers.
In the same field of endeavor, Dorner teaches wherein the trained anatomy neural network and the trained key frame identifier neural network share a plurality of convolutional layers (col. 20, lines 8-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein the trained anatomy neural network and the trained key frame identifier neural network share a plurality of convolutional layers, as taught by Dorner, in order to constrain the search space for landmark detection by exploiting geometric constraints among object pose parameters (i.e., position, orientation, and scale) of multiple 3D anatomical landmarks.

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmans in view of Schwing and further in view of Dorner (U.S. PAT. 11,176,484).

Consider claim 18, Bergmans and Schwing in combination fail to teach wherein the trained neural network system comprises a plurality of fully-connected layers for separately generating the graphical prescription, identifying the key frames, and identifying the anatomies, wherein each of the plurality of fully-connected layers receive inputs from a common plurality of convolutional layers that extract features from the localizer images.
However, Dorner teaches wherein the trained neural network system comprises a plurality of fully-connected layers for separately generating the graphical prescription, identifying the key frames, and identifying the anatomies, wherein each of the plurality of fully-connected layers receive inputs from a common plurality of convolutional layers that extract features from the localizer images (col. 20, lines 8-36).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Dorner into view of Bergmans and Schwing, in order to constrain the search space for landmark detection by exploiting geometric constraints among object pose parameters (i.e., position, orientation, and scale) of multiple 3D anatomical landmarks. 

Conclusion


8.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649